  Case 2:18-cr-00592-WJM Document 1 Filed 10/02/18 Page 1 of 2 PageID: 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                 :   Hon.
                                                           I
            v.                           :   Crim.No.

WILLIAMPEPE,                             :   21U.S.C.846
     a/k/a “Billy”



                              INFORMATION

      The defendant having waived in open court prosecution by indictment,

the United States Attorney for the District of New Jersey charges:

      Between in or about 2015 and in or about 2018, in Bergen County, in

the District of New Jersey, and elsewhere, defendant

                                 WILLIAM PEPE,
                                  a/k/a “Billy,”

did knowingly and intentionally conspire with others to distribute and possess

with intent to distribute a quantity of a mixture and substance containing a

detectable amount of cocaine, a Schedule II controlled substance, contrary to

Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

      In violation of Title 21, United States Code, Section 846.



                                               fJ- arp(I;vb
                                              CRAIGARPENITO
                                              United States Attorney
Case 2:18-cr-00592-WJM Document 1 Filed 10/02/18 Page 2 of 2 PageID: 2




      eDC)
                                         0
       (DC

       cl)        0                      0D0
                  Ci)                                        CIDC

       OcD                                          Hfl H
                  CI)
                                         0
                                         :
                 z                       —
